Citation Nr: 0946015	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) with major depressive disorder (psychiatric 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from August 2000 to March 
2001 and from February 2003 to May 2004; he also had service 
in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Providence, Rhode Island 
(RO).  A March 2007 rating decision granted service 
connection for psychiatric disability and assigned a 30 
percent rating effective January 10, 2007.  The Veteran 
appealed the assigned rating.


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is 
due to an event or incident of his active service.

2.  The manifestations of the service-connected psychiatric 
disability are shown to more nearly approximate that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected psychiatric 
disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Codes 9434, 9411 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in April 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection for a 
low back disability.  The RO sent the Veteran a letter in 
February 2007, prior to adjudication, which informed him of 
the requirements needed to establish entitlement to service 
connection for a psychiatric disability.  Service connection 
was subsequently granted for psychiatric disability by rating 
decision in March 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the 
October 2007 Statement of the Case, the VA General Counsel 
has held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.
In accordance with the requirements of VCAA, the April 2006 
and February 2007 letters informed the Veteran what evidence 
and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
No additional private evidence was subsequently added to the 
claims file after the letters.  

The above letters provided information concerning evaluations 
and effective dates that could be assigned should service 
connection be granted.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric examination 
was conducted in February 2007.

Although no nexus opinion has been obtained on the issue 
of service connection for a low back disability, none is 
needed.  Such development is necessary if the information 
and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.
There is no medical evidence of a chronic low back 
disability that emanates from service.  Consequently, the 
Veteran has not presented evidence indicating a nexus 
between a current condition and service.  Thus, there 
exists no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is 
not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection

The Veteran seeks service connection for a low back 
disability due to service.  Having carefully considered this 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for a 
low back disability, and the appeal will therefore be denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2008).

The medical evidence consists of the Veteran's service 
treatment records, VA treatment and examination reports dated 
from May 2004 to December 2007, and written statements by and 
on behalf of the Veteran.  

The Veteran's service treatment records prior to April 2004 
do not reveal any reference to a low back disability.  There 
is a notation under the "Health Care Provider Comments" on 
his April 2004 discharge examination report of low back pain 
in 2003 without trauma, positional and because of equipment; 
his spine was noted to be normal on medical examination in 
April 2004.

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

VA treatment records dated in May 2004 reveal that there was 
normal range of motion of the back without tenderness.  The 
Veteran underwent a VA general medical evaluation in March 
2005.  There were no complaints or findings during this 
evaluation of a back disorder.  VA treatment records for 
November 7, 2006 reveal complaints of a several week history 
of intermittent right-sided upper back pain; muscle spasm was 
diagnosed.  He complained of mid-back pain, continuing from 
working on motorcycles daily, on November 30, 2006.  
Examination revealed mid-back, left-sided tenderness with 
muscle spasm.

The above evidence reveals that there was no medical finding 
of a low back disability in service, including on discharge 
examination in April 2004, no finding of a back disorder on 
VA treatment in May 2004, no complaint or finding of a low 
back problem on VA general evaluation in March 2005, and no 
subsequent complaint or finding of a low back disability in 
VA treatment records after March 2005.  The only post-service 
reference to a back problem involved the mid and upper back 
in November 2006, and the Veteran noted at that time a 
several week history of upper back pain.  Consequently, there 
is no medical evidence in service or after discharge of a low 
back disability and, therefore, no nexus opinion in favor of 
the claim.  Because the above-noted elements required for a 
finding of service connection have not been shown, service 
connection for a low back disability is denied.

Due consideration has been given to the written statements on 
file in support of the Veteran's service connection claim.  
Although the Veteran can provide competent evidence as to his 
observations, he cannot provide competent evidence to 
establish the etiology of any current diagnosis, to include 
whether he has a current low back disability that is causally 
related to service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  
Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran was originally granted service connection for a 
psychiatric disability in a March 2007 rating decision and 
assigned a 30 percent evaluation under Diagnostic Codes 9434-
9411, effective January 10, 2007.  The Veteran timely 
appealed.  The Veteran has contended that his service-
connected psychiatric disability is more severe than 
currently evaluated.

A 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
Veteran's service-connected psychiatric disability does not 
more nearly approximate the criteria for a higher rating of 
50 percent during the appeal period.  

The diagnoses on VA general evaluation in March 2005 included 
a history of depression with no current symptoms.

VA treatment records from April 2005 to January 2007 reveal 
that the Veteran was noted to be depressed, with poor memory 
and concentration, in November 2005.  He was fully oriented, 
well groomed, and mildly anxious.  Treatment records, 
including for December 2006 and January 2007, reveal 
complaints of nightmares, recurrent intrusive recollections 
of trauma, insomnia, social isolation, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  Examination revealed that the Veteran was fully 
oriented and well groomed, with no suicidal or homicidal 
ideation, abnormal associations or perceptual experiences, or 
evidence of startle response.  His insight and judgment were 
considered preserved.  

The Veteran complained on VA examination in February 2007 of 
depression, isolation, insomnia, being easily aggravated, 
nightmares, and intrusive thoughts.  On mental status 
examination, he was well groomed and fully oriented, with no 
hallucinations, no obsessive or compulsive behavior, no panic 
attacks, and no suicidal or homicidal ideation.  His mood was 
flat, and his affect was depressed.  He has some 
irritability; his concentration was considered unimpaired.  
He was taking psychotropic medication.  The diagnoses were 
PTSD; major depressive disorder; marijuana abuse, in early 
remission; and alcohol abuse.  His psychosocial stressors 
were considered moderate to severe.  His GAF score was 50.  
It was noted that the Veteran was living with a girlfriend 
and had a job.  The examiner noted that the Veteran's PTSD 
symptoms had a minimal to moderate negative impact on his 
ability to obtain and maintain employment and caused 
significant to major interference with social functioning.  

VA treatment records dated from February to December 2007 
reveal that the Veteran was described as mildly depressed in 
June 2007 and as severely depressed in July 2007.  It was 
noted in August 2007 that he had occasional nightmares, which 
were not severe; he had low interest, energy, motivation, and 
pleasure.  He had lost his job in July 2007 due to "slow 
work rate."  He had been working for three weeks doing 
"cold calls" for a mortgage company but had very little 
interest in the job and doubted that he would last.

When seen in December 2007, the Veteran said that he had been 
out of work for more than three months and that this had led 
to considerable tension with his girlfriend.  His affect was 
subdued and his mood was "down."  He was neatly dressed and 
groomed, his thoughts were coherent, his cognition was 
intact, he was sleeping alright, he denied hallucinations, 
and he did not have suicidal or homicidal ideations.  He said 
that Prozac helped somewhat but that it had been less 
effective in recent weeks.  The assessments were PTSD and 
depression, and his Prozac was increased.

Although the above medical evidence shows psychiatric 
disability with some occupational and social impairment, as 
indicated by the Veteran's current 30 percent rating, most of 
the symptomatology required for an increased evaluation of 50 
percent is not present.  The above evidence does not reveal 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  In fact, even though the Veteran's GAF score 
on VA evaluation in February 2007 was 50, it was noted on 
this evaluation that the Veteran's psychiatric symptomatology 
had only a minimal to moderate negative impact on his 
employability, although it had a greater impact on his social 
functioning.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  


According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected psychiatric disorder, 
as noted above, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. 
§ 4.1 (2009).

These VA findings do not indicate that the Veteran's 
psychiatric disability caused "marked" interference with 
employment or caused frequent periods of hospitalization.  In 
fact, the Veteran was working full time during most of the 
time reflected in the treatment records on file.  He was let 
go from his employment in approximately July 2007 and was 
working part time but did not like the work and did not think 
he would stick with it.  Moreover, as noted above, the 
Veteran's symptomatology was reported on VA examination in 
February 2007 to have had only a minimal to moderate negative 
impact on his employability.  Consequently, the Board finds 
that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 30 percent for service-connected 
psychiatric disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for a low back disability is denied.

An initial rating in excess of 30 percent for service-
connected psychiatric disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


